Citation Nr: 1214480	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  11-06 573	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The appellant is the surviving widow of the Veteran, who had active duty service from May 1970 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims file was subsequently transferred to the RO in New Orleans, Louisiana.  The appellant and her daughter testified via video teleconference at the RO in New Orleans, Louisiana in November 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issue of service connection for cause of death is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding service connection for cause of the Veteran's death. 

For a service-connected disability to be considered the principal or primary cause of death, it must be singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2011). 

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2011). 

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301.

Simple drinking of alcoholic beverage is not of itself willful misconduct under 38 C.F.R. § 3.301(C)(2).  The deliberate drinking of a known poisonous substance, or under conditions which would raise a presumption to that effect, is willful misconduct; and, if, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability, the disability or death is considered the result of the person's willful misconduct.

Compensation benefits administered by VA are not available to the survivors of a Veteran whose death was the result of willful misconduct.  See 38 U.S.C. § 1310(a); see also 38 C.F.R. § 3.1(d)(1).  Willful misconduct is defined as "an act involving conscious wrongdoing or known prohibited action."  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  See 38 C.F.R. § 3.1(n).  

The death certificate, dated in February 2008, reflects that the Veteran died in late January 2008.  The date of injury is listed as January [redacted], 2008.  The immediate cause of the Veteran's death was reported as renal failure, due to multiple injuries, due to single auto motor vehicle accident.  At the time of the Veteran's death, service connection was in effect for arteriosclerotic heart disease and coronary artery disease with congestive heart failure, status post myocardial infarction, associated with diabetes mellitus, type II, associated with herbicide exposure, evaluated as 100 percent disabling; peripheral vascular disease of the left lower extremity and right lower extremity, associated with diabetes mellitus, evaluated as 60 percent and 40 percent disabling, respectively; diabetes mellitus, type II, evaluated as 20 percent disabling; gastritis, hepatomegaly with recurrent pancreatitis, evaluated as 10 percent disabling; peripheral neuropathy of the right upper, left upper, right lower and left lower extremities, evaluated as 10 percent disabling per extremity; and impotence, evaluated as zero percent disabling, for a combined total of 100 percent. 
  
In her testimony the appellant contended that the Veteran may have experienced a hyperglycemic episode, as a result of his service-connected diabetes mellitus, that resulted in his loss of consciousness and the motor vehicle accident in January 2008.  Further, she disputed that alcohol was involved in the motor vehicle accident and generally contended that the references to alcohol in the Veteran's blood were in error or a misreading of laboratory results pertaining to the Veteran's diabetes mellitus.

The appellant essentially argues that the Veteran's service-connected disabilities may have brought about the motor vehicle accident.  As such, a police report for any investigation conducted for the accident is relevant.  

There are no VA treatment reports in the claims file after January 2005.  As the appellant contends the Veteran may have suffered from a hypoglycemic episode in January 2008 (for which he did seek VA treatment in September 2004), the intervening years of VA treatment reports are relevant and should be added to the record.  

Further, the private medical reports from Our Lady of the Lake Regional Medical Center (already in the claims file) note that the accident occurred on January [redacted] but that the Veteran was transferred to that facility for treatment on January [redacted].  The Veteran remained as a patient of Our Lady of the Lake Regional Medical Center until he passed away later that January.  Therefore, the Veteran initially received some medical treatment for his motor vehicle accident injuries at a different facility, referred to variously as Jennings Hospital and as Jennings American Legion Hospital.  There are no private treatment reports of record from that facility, despite several references to such a report in the claims file.  These private treatment reports should be requested, as they may be very relevant to the appellant's contention that the Veteran suffered a hypoglycemic episode and that alcohol was not involved in the accident.   

Finally, another medical opinion is necessary, in particular if additional medical treatment reports are added to the record.  While a medical opinion was sought in March 2010, the examiner was not asked to consider whether there was evidence of a hypoglycemic episode on the night of the motor vehicle accident or whether lab results, testing the Veteran's urine, may have produced a false positive of alcohol consumption as a result of the Veteran's diabetes mellitus.

Accordingly, the issue of entitlement to service connection for cause of death is REMANDED for the following action:

1.  Contact the appellant and/or her service representative and ask them to identify all VA and non-VA clinicians who treated the Veteran prior to his death for service-connected diabetes mellitus and any of his service connected disabilities.  

In particular, request that the appellant sign an appropriate release for any private treatment reports from Jennings Hospital for any treatment the Veteran may have received January [redacted], 2008 through January [redacted], 2008.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  

Obtain all VA treatment records dated January 2005 to January 2008 from the Alexandria VA medical facility which have not been obtained already. 

A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the appropriate police department or sheriff's office that may have had jurisdiction over a motor vehicle accident that occurred at [redacted] (the location of the motor vehicle accident as listed on the death certificate) on January [redacted], 2008.  Request a copy of any investigative report that pertained to any investigation of that accident.  Document for the record any negative replies.  

3.  After the above requested development has been accomplished or accounted for, then send the Veteran's complete claims file and a copy of this remand to an appropriate VA examiner(s) with expertise in diabetes mellitus to obtain a written medical opinion regarding the cause of the Veteran's death.  The Veteran's claims folder should be provided to the physician for review prior to completion of the requested medical opinion.  Following a thorough review of the claims file and all available medical records, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a service-connected disability, to include a hypoglycemic episode, associated with the service-connected diabetes mellitus disability, caused or contributed substantially to the Veteran's death.  The examiner is also asked to discuss and provide an opinion regarding the contention that the Veteran, as a diabetic, may have provided a false positive in his lab (urine) results because of his diabetes mellitus that may have been mistaken by treating physicians as a blood alcohol testing results showing intoxication with alcohol.    

4.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection for cause of death is warranted.  If the claim remains denied, the appellant and her representative should be furnished an appropriate Supplemental Statement of the Case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


